DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 12, 13, 15-17, 24, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam et al (US 2017/0332333, hereinafter Santhanam), in view of Verbin et al (US 2015/0326380, hereinafter Verbin) and in view of Kim et al (US 2019/0191393, hereinafter Kim).

Regarding claim 1, Santhanam discloses a method of wireless communication by a user equipment (UE), comprising: receiving configuration information indicating a time domain duplex (TDD) pattern for uplink (UL) and downlink (DL) transmissions (BS schedules resources for UE, Para [0041] and scheduler in BS can schedule UEs for uplink and/or downlink transmission, Para [0048], in this case a TDD UL/DL configuration for a UE, Para [0008]);						determining a transmit power for the UL transmission.  Santhanam discloses the UE can control its transmit power and/or duty cycle to meet SAR requirements, Para [0069], for example the UE can transmit with higher power if there are less UL sub-frames in the TDD configuration or transmit with less power when there are half or more UL sub-frames, Para [0070];			but does not disclose determining a maximum duty cycle of an UL transmission based on the configuration information, wherein determining the maximum duty cycle is based on assuming flexible time intervals, capable of being used for UL or DL transmission, are allocated for UL transmission, wherein the maximum duty cycle corresponds to a ratio of uplink intervals and flexible time intervals to a periodicity of the TDD pattern.  Verbin discloses there are multiple TDD configurations that can be signaled to the UE, where the flexible sub-frames in the configuration can be used for downlink or uplink transmission, Para [0007], the frame has a downlink period and uplink period, Para [0026], the DP can transmit information on the DL to CPEs about the duration of the downlink, the maximal allowed uplink size or both, Para [0053], dynamic allocation scheme where there is no overlap between UL and DL transmissions, Para [0064] and a media access plan sent in the downstream with transmission parameters including a demarcation point and/or maximum downlink transmission time and the CPE can determine the portion of the frame allocated to uplink transmission.  Therefore a UE can determine the maximum uplink portion of each frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Verbin in the system of Santhanam in order to dynamically allocate downlink and uplink portions each frame and alleviate crosstalk interference;											and does not disclose maximum uplink transmit power is based on a power corresponding to a maximum permissible exposure (MPE) limit divided by the ratio of uplink intervals and flexible time intervals to the periodicity of the TDD pattern.  Kim discloses tolerant power level is a function of the SAR limit, where dividing tolerant power by number of uplink transmit units equal an average power level in a time period, Para [0046] and Santhanam discloses the MPE limit is an alternative to SAR, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kim in the system of Santhanam in view of Verbin in order to satisfy a limit of SAR and still maintain transmission power sufficient to meet QoS.
Regarding claims 2, 13, 25 and 29, Santhanam discloses the method/apparatus of claim 1/12/24/28, wherein determining the transmit power for the UL transmission comprises determining a transmit power is less than a MPE limit (max transmit power due to SAR limit, Para [0063] or alternative requirement instead of SAR is the MPE limit, Para [0060]); but not over an averaging window of the TDD pattern by averaging the maximum uplink transmit power exceeding the MPE limit in a time period smaller than the averaging window that is defined by the maximum duty cycle of the UL transmission.  Kim discloses a moving window the width of a period, where the sum of transmission power levels is equal or less than the tolerant power, Para [0047] and the average power level is the tolerant power level divided by the number of UL transmission units, Para [0046]/Fig. 2.
Regarding claims 4, 15 and 27, Santhanam discloses the method/apparatus of claim 1/12/24, wherein the configuration information specifies a time domain duplex (TDD) pattern for the UL and DL transmissions with a periodicity (TDD sub-frame configuration defines sub-frames as uplink, downlink, Para [0069] and TDD configurations have a known periodicity).  Verbin discloses there are seven TDD configurations of DL and UL sub-frame allocation patterns, which is known by the UE and there are flexible sub-frames that can be allocated to DL or UL, Para [0007].  
Regarding claims 5 and 16, Santhanam discloses the method of claim 4/15, wherein the TDD pattern allocates UL symbols for the UL transmission, DL symbols for a DL transmission, and flexible symbols capable of being used for the UL transmission or the DL transmission (TDD sub-frame configuration defines sub-frames as uplink, downlink or special, Para [0069] and sub-frames have symbols).
Regarding claims 6 and 17, Santhanam discloses the method of claim 5/16, but not explicitly wherein determining the maximum duty cycle of the UL transmission comprises determining a ratio of a first sum of a first duration of the DL symbols and the flexible symbols to a second sum of a second duration of the UL symbols, the flexible symbols, and the DL symbols.  Verbin discloses there are multiple TDD configurations that can be signaled to the UE, where the flexible sub-frames in the configuration can be used for downlink or uplink transmission, Para [0007] and a media access plan sent in the downstream with transmission parameters including a demarcation point and/or maximum downlink transmission time and the CPE can determine the portion of the frame allocated to uplink transmission.  Since flexible sub-frame can be used for either UL or DL, determining the maximum UL portion of the frame would include flexible sub-frames and the minimal UL portion that is possible would not include the flexible sub-frames. 
Regarding claim 12, Santhanam discloses a method of wireless communication by a base station, comprising: transmitting configuration information for uplink (UL) and downlink (DL) transmissions to a user equipment (UE) (BS schedules resources for UE, Para [0041] and scheduler in BS can schedule UEs for uplink and/or downlink transmission, Para [0048], in this case a TDD UL/DL configuration for a UE, Para [0008]); and receiving an UL transmission, wherein the UL transmission is transmitted from the UE with a transmit power determined from the maximum duty cycle of the UL transmission (UE transmits at a transmit power level, Para [0070] based on portion of UL transmission sub-frames, Para [0069]); but is not explicitly the configuration information allows the UE to determine a maximum duty cycle of the UL transmission, wherein the maximum duty cycle is based on assuming flexible time intervals, capable of being used for UL or DL transmission, are allocated for UL transmission.  Verbin discloses there are multiple TDD configurations that can be signaled to the UE, where the flexible sub-frames in the configuration can be used for downlink or uplink transmission, Para [0007], the frame has a downlink period and uplink period, Para [0026], the DP can transmit information on the DL to CPEs about the duration of the downlink, the maximal allowed uplink size or both, Para [0053], dynamic allocation scheme where there is no overlap between UL and DL transmissions, Para [0064] and a media access plan sent in the downstream with transmission parameters including a demarcation point and/or maximum downlink transmission time and the CPE can determine the portion of the frame allocated to uplink transmission.  Therefore a UE can determine the maximum uplink portion of each frame; and does not disclose maximum uplink transmit power is based on a power corresponding to a maximum permissible exposure (MPE) limit divided by the ratio of uplink intervals and flexible time intervals to the periodicity of the TDD pattern.  Kim discloses tolerant power level is a function of the SAR limit, where dividing tolerant power by number of uplink transmit units equal an average power level in a time period, Para [0046] and Santhanam discloses the MPE limit is an alternative to SAR, Para [0060].  
Regarding claim 24, Santhanam discloses an apparatus (UE, Fig. 2) for wireless communication, comprising: a memory; and at least one processor coupled to the memory (memory and processor, Fig. 2) and configured to: receive configuration information for uplink (UL) and downlink (DL) transmissions (BS schedules resources for UE, Para [0041] and scheduler in BS can schedule UEs for uplink and/or downlink transmission, Para [0048], in this case a TDD UL/DL configuration for a UE, Para [0008]); determining a transmit power for the UL transmission based on the duty cycle of the UL transmission.  Santhanam discloses the UE can control its transmit power and/or duty cycle to meet SAR requirements, Para [0069], for example the UE can transmit with higher power if there are less UL sub-frames in the TDD configuration or transmit with less power when there are half or more UL sub-frames, Para [0070];			but does not disclose determining a maximum duty cycle of an UL transmission based on the configuration information, wherein determining the maximum duty cycle is based on assuming flexible time intervals, capable of being used for UL or DL transmission, are allocated for UL transmission.  Verbin discloses there are multiple TDD configurations that can be signaled to the UE, where the flexible sub-frames in the configuration can be used for downlink or uplink transmission, Para [0007], the frame has a downlink period and uplink period, Para [0026], the DP can transmit information on the DL to CPEs about the duration of the downlink, the maximal allowed uplink size or both, Para [0053], dynamic allocation scheme where there is no overlap between UL and DL transmissions, Para [0064] and a media access plan sent in the downstream with transmission parameters including a demarcation point and/or maximum downlink transmission time and the CPE can determine the portion of the frame allocated to uplink transmission.  Therefore a UE can determine the maximum uplink portion of each frame; and does not disclose maximum uplink transmit power is based on a power corresponding to a maximum permissible exposure (MPE) limit divided by the ratio of uplink intervals and flexible time intervals to the periodicity of the TDD pattern.  Kim discloses tolerant power level is a function of the SAR limit, where dividing tolerant power by number of uplink transmit units equal an average power level in a time period, Para [0046] and Santhanam discloses the MPE limit is an alternative to SAR, Para [0060].  
Regarding claim 28, Santhanam discloses an apparatus (BS, Fig. 2) for wireless communication, comprising: a memory; and at least one processor coupled to the memory (memory and processor, Fig. 2) and configured to: transmit configuration information for uplink (UL) and downlink (DL) transmissions to a user equipment (UE) (BS schedules resources for UE, Para [0041] and scheduler in BS can schedule UEs for uplink and/or downlink transmission, Para [0048], in this case a TDD UL/DL configuration for a UE, Para [0008]); and receive an UL transmission, wherein the UL transmission is transmitted from the UE with a transmit power determined from the maximum duty cycle of the UL transmission (UE transmits at a transmit power level, Para [0070] based on portion of UL transmission sub-frames, Para [0069]); but is not explicitly the configuration information allows the UE to determine a maximum duty cycle of the UL transmission, wherein the maximum duty cycle is based on assuming flexible time intervals, capable of being used for UL or DL transmission, are allocated for UL transmission.  Verbin discloses there are multiple TDD configurations that can be signaled to the UE, where the flexible sub-frames in the configuration can be used for downlink or uplink transmission, Para [0007], the frame has a downlink period and uplink period, Para [0026], the DP can transmit information on the DL to CPEs about the duration of the downlink, the maximal allowed uplink size or both, Para [0053], dynamic allocation scheme where there is no overlap between UL and DL transmissions, Para [0064] and a media access plan sent in the downstream with transmission parameters including a demarcation point and/or maximum downlink transmission time and the CPE can determine the portion of the frame allocated to uplink transmission.  Therefore a UE can determine the maximum uplink portion of each frame; and does not disclose maximum uplink transmit power is based on a power corresponding to a maximum permissible exposure (MPE) limit divided by the ratio of uplink intervals and flexible time intervals to the periodicity of the TDD pattern.  Kim discloses tolerant power level is a function of the SAR limit, where dividing tolerant power by number of uplink transmit units equal an average power level in a time period, Para [0046] and Santhanam discloses the MPE limit is an alternative to SAR, Para [0060].  


Claims 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam, in view of Verbin, in view of Kim and in view of Su et al (US 2019/0281504, hereinafter Su, claiming the priority date of provisional application 62/641,505).

Regarding claims 7, 18 and 19, Santhanam discloses the method of claim 5/16/18, but not explicitly wherein the configuration information that specifies the TDD pattern of the allocated UL symbols, the DL symbols, and the flexible symbols are received through a Radio Resource Control (RRC) message, and wherein the RRC message comprises at least one of a message in a System Information Block (SIB) that allocates the TDD pattern among the UL symbols, the DL symbols, and the flexible symbols, a UE specific message that allocates the TDD pattern among the UL symbols, the DL symbols, and the flexible symbols, or a RRC signaling message that implicitly determines a UL direction or a DL direction of a symbol.  Su discloses RRC signaling by base station for configuring parameters for UE to establish communication, Para [0083] configuration parameters could be by system broadcast information, Para [0084/88]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Su in the system of Santhanam in view of Verbin and Kim in order to limit battery drain and allow for peak power to subside in order to prevent unexpected system behavior.  

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam, in view of Verbin, in view of Kim and in view of He et al (US 2015/0003301, hereinafter He).

Regarding claims 9 and 21, Santhanam discloses the method of claim 5/16, but not wherein the configuration information that specifies the TDD pattern of the allocated UL symbols, the DL symbols, and the flexible symbols are received through a Downlink Control Information (DCI) message.  He discloses the eNB may transmit the TDD UL-DL configuration using DCI format on the PDCCH, Para [0026] and the UE can receive the TDD UL-DL re-configuration in the DCI message, Fig. 10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by He in the system of Santhanam in view of Verbin and Kim in order to re-configure TDD UL-DL to avoid strong UL-DL interference between base stations and/or mobile devices.

Allowable Subject Matter
Claims 8, 10, 11, 20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.  Applicant argues the references do not disclose the amended limitations in the claims.  Applicant argues the references: Santhanam, Verbin and Koskela do not disclose the maximum UL transmit power is based on a power corresponding to MPE limit divided by the ratio of UL intervals and flexible time intervals to the periodicity of the TDD pattern.  In response, Applicant amended the independent claims to include similar features from dependent claim 3.  Dependent claim 3 was rejected in view of the Kim reference, which Applicant has no argument over.  Kim was used to reject the features from claim 3 but Applicant has no argument over Kim, therefore argument is not persuasive.  


					 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461